Exhibit 99.1 Contact: Jerald L. Shaw, President Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP REPORTS SECOND QUARTER FISCAL 2015 EARNINGS Lacey, WA (January 26, 2015) - Anchor Bancorp (NASDAQ - ANCB) (“Company”), the holding company for Anchor Bank (“Bank”), today reported second quarter earnings for the fiscal year ending June 30, 2015.For the quarter ended December 31, 2014, the Company reported net income of $8.8 million or $3.55 per diluted share, which includes an $8.3 million tax benefit related to the reversal of the valuation allowance on deferred tax assets ("DTA"), compared to net loss of $248,000 or $0.10 per diluted share for the same period last year.For the six months ended December 31, 2014, the Company reported a net income of $8.9 million or $3.59 per diluted share, compared to net loss of $260,000 or $0.11 per diluted share for the same period last year. “I am very pleased with our results this quarter, during which we sold our two largest real estate owned properties for $5.0 million, significantly reducing our nonperforming assets to $3.6 million at December 31, 2014 as compared to $8.8 million at September 30, 2014.Our real estate owned balance at December 31, 2014 was $600,000 which consisted primarily of single family properties. Our net interest margin continues to be strong at 4.06% for the current quarter.Our cost of funds improved by our repayment at maturity of a $10 million Federal Home Loan Bank advance with a 3.50% interest rate.We expect our cost of funds to continue to improve as our longer term certificates of deposit continue to reprice. We continue to focus on expanding our lending opportunities in our markets.Our success during the past several quarters and our projected financial results for the future have enabled us to reverse the valuation allowance on our deferred tax assets, which contributed $8.3 million to net income and we also had $452,000 of operating income during the second quarter", stated Jerald L. Shaw, President and Chief Executive Officer. Fiscal Second Quarter Highlights • Real estate owned ("REO") properties decreased $5.5 million or 89.1% to $600,000 at December 31, 2014 from $6.1 million at September 30, 2014 and from $5.0 million at December 31, 2013; • Total classified loans decreased $1.3 million or 19.7% to $5.3 million at December 31, 2014 from $6.6 million at June 30, 2014 and from $12.4 million at December 31, 2013; • No provision for loan losses was recorded for the quarters ended December 31, 2014, June 30, 2014 and December 31, 2013; and • Net interest margin ("NIM") increased 17 basis points to 4.06% for the quarter ended December 31, 2014 compared to 3.89% for the quarter ended December 31, 2013. Credit Quality Total delinquent loans (past due 30 days or more), nonaccrual loans and loans 90 days or more past due and still accruing interest decreased $1.9 million to $5.6 million at December 31, 2014, from $7.5 million at June 30, 2014.The ratio of nonperforming loans, which includes nonaccrual loans and accruing loans which are 90 days or more past due, to total loans decreased to 1.0% at December 31, 2014 from 1.6% at June 30, 2014.Our continuing steady improvement in our asset quality has supported our recording no provision for loan losses since March 31, 2013.The allowance for loan losses of $4.0 million at December 31, 2014 represented 1.4% of loans receivable and 142.8% of nonperforming loans compared to an allowance of $4.6 million at June 30, 2014, representing 1.6% of loans receivable and 98.1% of nonperforming loans. Anchor Bancorp January 26, 2015 Nonperforming loans decreased to $2.8 million at December 31, 2014 from $4.7 million at June 30, 2014 and from $6.2 million at December 31, 2013.Nonperforming loans consisted of the following at the dates indicated: December 31, 2014 September 30, 2014 June 30, 2014 December 31, 2013 (In thousands) Real estate: One-to-four family $ Multi-family — Commercial — — Land 70 Total real estate Consumer: Home equity 75 76 — Credit cards 5 18 — — Other 32 — — — Total consumer 94 — Business: Commercial business — 40 Total $ We continue to restructure our delinquent loans, when appropriate, so our borrowers can continue to make payments while minimizing the Company's potential loss.As of December 31, 2014, September 30, 2014, June 30, 2014, and December 31, 2013, there were 43, 44, 45, and 47 loans, respectively, with aggregate net principal balances of $10.8 million, $11.8 million,$11.3 million, and $13.5 million, respectively, that we have identified as “troubled debt restructures.”At December 31, 2014, September 30, 2014, June 30, 2014, and December 31, 2013, there were $1.5 million, $1.5 million, $2.2 million, and $1.7 million, respectively, of “troubled debt restructures” included in the nonperforming loans above. As of December 31, 2014, the Company had 10 REO properties with an aggregate book value of $600,000 compared to 20 properties with an aggregate book value of $5.1 million at June 30, 2014, and 17 properties with an aggregate book value of $5.0 million at December 31, 2013. The decrease in the balance of properties during the quarter ended December 31, 2014 was primarily attributable to the sale of three commercial real estate properties. During the quarter ended December 31, 2014, the Company sold three commercial real estate properties for $5.6 million, three one-to-four family properties for $501,000, and one parcel for $30,000, resulting in an aggregate gain on sale of $114,000.At December 31, 2014, the largest REO property was a one-to-four family home in Grays Harbor County, Washington with a book value of $209,000. The following is a summary of our REO properties at December 31, 2014 listed by property type and county location: County Grays Harbor Thurston Pierce All Other Total Number of properties Percent of Total REO (Dollars in thousands) REO: One-to-four family $ $ — $ — $ — $ 3 % Land 45 63 11 72 7 % Total $ $ 63 $ 11 $ 72 $ 10 % 2 Anchor Bancorp January 26, 2015 Capital As of December 31, 2014, the Bank exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios of 16.3%, 19.5% and 20.8%, respectively.As of December 31, 2013, these ratios were 13.2%, 17.3%, and 18.5%, respectively. Anchor Bancorp exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios of 16.7%, 19.9%, and 21.2% as of December 31, 2014.As of December 31, 2013, these ratios were 13.5%, 17.7% and 18.9%, respectively. Balance Sheet Review Total assets decreased by $11.7 million, or 3.0%, to $377.4 million at December 31, 2014 from $389.1 million at June 30, 2014. Securities available-for-sale and held-to-maturity decreased $6.1 million, or 15.7%, and $643,000, or 7.3%, respectively. The decreases in securities available-for-sale were primarily the result of contractual principal repayments and the sale of five securities totaling $2.4 million.Cash and cash equivalents also decreased by $3.4 million, or 23.0% to $11.4 million at December 31, 2014, from $14.8 million at June 30, 2014. Loans receivable, net, decreased $5.0 million or 1.8% to $276.5 million at December31, 2014 from $281.5 million at June30, 2014 as a result of principal reductions exceeding new loan production. Multi-family loans decreased $3.5 million or 7.4% to $44.0 million at December 31, 2014 from $47.5 million at June 30, 2014.Construction and land loans increased $4.6 million, net, or 19.3% to $28.4 million at December 31, 2014 from $23.8 million at June 30, 2014.Of that increase, $3.6 million was attributable to increases in loans for multi-family construction. Commercial real estate loans decreased $1.3 million or 1.2% to $106.5 million at December 31, 2014 from $107.8 million at June30, 2014 and one-to-four family loans decreased $3.0 million or 4.8% to $60.0 million from $63.0 million at June30, 2014.Commercial business loans increased $477,000 or 2.8% to $17.2 million at December 31, 2014 from $16.7 million at June 30, 2014. Consumer loans decreased $2.8 million or 9.9% to $25.5 million at December 31, 2014 from $28.3 million at June 30, 2014 as consumers continue to reduce their debt. The demand for loans in our market area has been modest during the current economic recovery. 3 Anchor Bancorp January 26, 2015 Loans receivable consisted of the following at the dates indicated: December 31, 2014 June 30, 2014 December 31, 2013 (In thousands) Real estate: One-to-four family $ $ $ Multi-family Commercial Construction Land loans Total real estate Consumer: Home equity Credit cards Automobile Other consumer Total consumer Business: Commercial business Total Loans Less: Deferred loan fees Allowance for loan losses Loans receivable, net $ $ $ 4 Anchor Bancorp January 26, 2015 Total liabilities decreased $20.7 million between June 30, 2014 and December 31, 2014, primarily as the result of a $12.3 million or 3.9% decline in deposits and, in particular, an $8.9 million, or 6.4% decline in certificates of deposit. The decrease in certificates of deposit was partially offset by an increase of $1.6 million, or 4.0%, in our savings deposits.Federal Home Loan Bank advances decreased $7.5 million or 42.6% to $10.0 million. Deposits consisted of the following at the dates indicated: December 31, 2014 June 30, 2014 December 31, 2013 Amount Percent Amount Percent Amount Percent (Dollars in thousands) Noninterest-bearing demand deposits $ 13.7 % $ 13.2 % $ 11.9 % Interest-bearing demand deposits 7.3 % 7.3 % 6.6 % Money market accounts 22.0 % 22.4 % 24.2 % Savings deposits 13.8 % 12.8 % 12.3 % Certificates of deposit 43.2 % 44.3 % 45.0 % Total deposits $ 100.0 % $ 100.0 % $ 100.0 % Total stockholders' equity increased $9.0 million from $53.7 million at June 30, 2014 to $62.7 million. The increase was primarily the result of income of $8.9 million of which $8.3 million was from the reversal of our DTA valuation allowance and $565,000 from operating income during the six months ended December 31, 2014. Operating Results Net interest income. Net interest income before the provision for loan losses remained virtually unchanged at $3.5 million for both the quarters ended December 31, 2014 and 2013. For the six months ended December 31, 2014, net interest income before the provision for loan losses decreased $177,000, or 2.5%, to $6.9 million from $7.1 million for the same period in 2013 as a result of declines in our loan and securities portfolios. The Company's NIM increased 17 basis points to 4.06% for the quarter ended December 31, 2014 from 3.89% for the comparable period in 2013 as the average yield on interest-earning assets increased 12 basis points to 5.03% for the quarter ended December 31, 2014 compared to 4.91% for the same period in 2013. The improvement in our NIM compared to the same quarter last year reflects a significant reduction in nonperforming assets and reductions in the cost of both deposits and Federal Home Loan Bank ("FHLB") advances.The average cost of interest-bearing liabilities decreased two basis points to 1.19% for the quarter ended December 31, 2014 compared to 1.21% for the same period in the prior year.The average yield on interest-earning assets increased 21 basis points to 4.98% for the six months ended December 31, 2014 compared to 4.77% for the same period in the prior year.The increase in the average yield on interest earning assets was the result of the sale of lower rate mortgage-backed securities during the six months ended December 31, 2014.The average cost of interest-bearing liabilities decreased two basis points to 1.20% for the six months ended December 31, 2014 compared to 1.22% for the same period of the prior year. Provision for loan losses. In connection with its analysis of the loan portfolio at December 31, 2014, management determined that no provision for loan losses was required for the quarter ended December 31, 2014 and there was no provision for the same period of the prior year, reflecting the decline in the amount of our nonperforming and classified loans over the last year.Recoveries were greater than charge-offs this quarter which resulted in a net recovery of $6,000.There was no provision for loan losses for the six months ended December 31, 2014 and 2013. Noninterest income. Noninterest income remained virtually unchanged at $1.0 million for both the quarters ended December 31, 2014 and 2013.There were minor changes in various categories of noninterest income with the primary difference being an increase in other income of $71,000 which was due to an $85,000 increase in prepayment charges on mortgage loans for the quarter ended December 31, 2014 to $110,000 as compared to $25,000 for the same quarter in 2013.This increase was offset by a decrease in deposit fees of $46,000 to $347,000 for the quarter ended December 31, 2014 compared to $393,000 for the 5 Anchor Bancorp January 26, 2015 same quarter in 2013.Noninterest income was also virtually unchanged at $2.0 million during both six month periods ended December 31, 2014 and 2013. Noninterest expense. Noninterest expense decreased $723,000, or 15.2%, to $4.0 million for the three months ended December 31, 2014 from $4.8 million for the three months ended December 31, 2013.The decrease in noninterest expense was primarily due to REO impairment expense decreasing $370,000 or 79.9% to $93,000 from $463,000 during the quarter ended December 31, 2013 reflecting the stabilization in the real estate market.REO holding costs declined $88,000 of 59.0% reflecting the decline in the number of our REO properties and we also increased the gain realized on sale of REO by $79,000 as compared to the same period last year.Also contributing to the decrease was a decline in general and administrative expenses which decreased $130,000 to $701,000 for the quarter ended December 31, 2014 compared to $831,000 for the same quarter in 2013 which was primarily a result of decreasing legal expense attributable to litigation involving nonperforming loans.Noninterest expense decreased $999,000 or 10.7% to $8.3 million during the six months ended December 31, 2014 compared to $9.3 million for the same period in 2013. About the Company Anchor Bancorp is headquartered in Lacey, Washington and is the parent company of Anchor Bank, a community-based savings bank primarily serving Western Washington through its 11 full-service banking offices (including two Wal-Mart store locations) within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. The Company's common stock is traded on the NASDAQ Global Market under the symbol "ANCB" and is included in the Russell 2000 Index. For more information, visit the Company's web site www.anchornetbank.com. Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: increased competitive pressures; changes in the interest rate environment; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“Washington DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; and other factors described in the Company’s latest annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.anchornetbank.com and on the SEC’s website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed or implied in any forward-looking statements made by or on our behalf and the Company's operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2015 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. 6 Anchor Bancorp January 26, 2015 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands) December 31, 2014 June 30, 2014 ASSETS (unaudited) Cash and cash equivalents $ $ Securities available-for-sale, at fair value Securities held-to-maturity, at amortized cost Loans receivable, net of allowance for loan losses of $4,000 and $4,624 Bank owned life insurance investment, net of surrender charges Accrued interest receivable Real estate owned, net Federal Home Loan Bank(FHLB) stock, at cost Property, premises and equipment, net Deferred tax asset, net Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits FHLB advances Advance payments by borrowers for taxes and insurance Supplemental Executive Retirement Plan liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value per share authorized 5,000,000 shares; no shares issued or outstanding — — Common stock, $.01 par value per share, authorized 45,000,000 shares; 2,550,000 issued and 2,477,422 outstanding at December 31, 2014 and 2,550,000 shares issued and 2,473,981 outstanding at June 30, 2014, respectively 25 25 Additional paid-in capital Retained earnings, substantially restricted Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 7 Anchor Bancorp January 26, 2015 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (unaudited) Three Months Ended December 31, Six Months Ended December 31, Interest income: Loans receivable, including fees $ Securities 15 23 30 79 Mortgage-backed securities Total interest income Interest expense: Deposits FHLB advances Total interest expense Net interest income before provision for loan losses Provision for loan losses — Net interest income after provision for loan losses Noninterest income Deposit service fees Other deposit fees Gain on sale of investments — — 47 — Loans fees (Loss) gain on sale of loans (5 ) 3 ) ) Bank owned life insurance investment Other income Total noninterest income Noninterest expense Compensation and benefits General and administrative expenses Real estate owned impairment 93 Real estate owned holding costs 62 Federal Deposit Insurance Corporation (FDIC) insurance premiums Information technology Occupancy and equipment Deposit services Marketing Gain on sale of property, premises and equipment — (2 ) (2 ) (8 ) Gain on sale of real estate owned ) Total noninterest expense Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes ) — ) — Net income (loss) $ $ ) $ $ ) Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share $ $ ) $ $ ) 8 Anchor Bancorp January 26, 2015 As of or For the Quarter Ended (unaudited) December 31, 2014 September 30, 2014 June 30, 2014 December 31, 2013 (Dollars in thousands) SELECTED PERFORMANCE RATIOS Return (loss) on average assets (1) % % % )% Return (loss) on average equity (1) ) Average equity-to-average assets (2) Interest rate spread(3) Net interest margin (4) Efficiency ratio (5) Average interest-earning assets to average interest-bearing liabilities Other operating expenses as a percent of average total assets CAPITAL RATIOS (Anchor Bank) Tier 1 leverage Tier 1 risk-based Total risk-based ASSET QUALITY Nonaccrual and loans 90 days or more past due and still accruing interest as a percent of total loans Allowance for loan losses as a percent of total loans Allowance as a percent of total nonperforming loans Nonperforming assets as a percent of total assets Net charge-offs (recoveries) to average outstanding loans ) Classified loans $ The $8.3 million tax benefit was not annualized in the calculation of these ratios. Average equity divided by average total assets. Difference between weighted average yield on interest-earning assets and weighted average rate on interest-bearing liabilities. Net interest income as a percentage of average interest-earning assets. Noninterest expense divided by the sum of net interest income and noninterest income. 9
